GROFF, j.,
superior court justice, specially assigned under RSA 490:3, dissenting. The majority concludes today that a defendant charged with violating RSA 632-A:2, III is not entitled to a unanimous jury verdict on the individual predicate acts of sexual abuse constituting the pattern of abuse. Because I believe that this decision infringes upon a defendant’s constitutional right to jury unanimity, I respectfully dissent from part III of this opinion.
Jury unanimity is guaranteed under our State Constitution. See State v. Greene, 137 N.H. 126, 128 (1993). The Criminal Code also *797expressly provides that “[n]o person may be convicted of an offense unless each element of such offense is proved beyond a reasonable doubt.” RSA 625:10 (1986). In rendering its opinion, the majority designates the “pattern” of sexual assault as the element that a jury must unanimously find to have occurred beyond a reasonable doubt. The court argues that the jury need not agree unanimously on what underlying acts of sexual assault make up the “pattern” because the acts are merely the means by which the “pattern” element is to be proven.
To justify this conclusion, the majority labels RSA 632-A:2, III as a course of conduct crime, defining the actus reus as the “pattern” of sexual assault. As a result, the court reasons that jury unanimity is not required with respect to the predicate acts of sexual assault because it is the “pattern” and not the specific acts that are being criminalized. I agree that based upon the language of RSA 632-A:2, III, the “pattern” is the element that the jury must unanimously find to have occurred beyond a reasonable doubt. I disagree, however, that the underlying acts of sexual assault are not the acts that are being criminalized.
It is a matter of fundamental criminal law that “[a] person is not guilty of an offense unless his criminal liability is based on conduct that includes a voluntary act or the voluntary omission to perform an act of which he is physically capable.” RSA 626:1 (1996). Actus reus translated means the “guilty act,” and is defined as “[a] wrongful deed that comprises the physical components of a crime and that generally must be coupled with mens rea to establish criminal liability.” BLACK’S LAW DICTIONARY 37 (7th ed. 1999). The “pattern” of sexual assault is not an act at all, but is rather a culmination of a series of voluntary acts of sexual assault. Thus, the actus reus is the voluntary commission of an act of sexual assault, not the “pattern” that results from it.
It is true that an indictment alleging a course of conduct is not duplicitous if continuous acts or omissions constitute the offense. See State v. Rodney Portigue, 125 N.H. 352, 360-61 (1984). It is also true that the Criminal Code and the New Hampshire Constitution explicitly require jury unanimity only with respect to the elements of criminal offenses. See State v. Greene, 137 N.H. at 126. Nevertheless, to hold that jury unanimity is not required with respect to the specific acts of sexual assault constituting the “pattern” offense merely because the statute criminalizes a course of conduct rather than a single act ignores the true nature of the crime.
*798As the Court stated in Greene:
Jurors must be unanimous . . . about what constitutes the essential culpable act committed by the defendant and prohibited by the statute. Where discrete factual predicates can provide alternative bases for finding an element of the offense to have been established, a defendant is entitled to jury unanimity as to the factual predicate supporting a finding of guilt.
Id. The concept of a “pattern” of sexual assault is simply that more than one act of sexual assault was committed upon the same victim over a specific period of time. See RSA 632-A:2, III. The “pattern” element of sexual assault has no independent significance or existence without the underlying acts of sexual assault. Certainly, these predicate acts must at least be considered alternative bases for establishing the “pattern” element. As a result, the defendant is entitled to jury unanimity as to the specific factual predicates supporting the “pattern.”
Moreover, this court has recognized the prejudice occasioned to defendants charged with multiple acts of sexual assault of children, requiring that specific acts be charged and that the jury be unanimous in its verdict on each act. See State v. Patch, 135 N.H. 127, 129 (1991). In Patch, the court held that an indictment alleging a course of conduct involving several incidents of sexual assault on a child was unconstitutionally duplicitous because it was “possible that not all of the jurors were considering the same act when they voted unanimously to convict.” Id. at 129. The court also stated that “the defendant is entitled to have a jury of his peers determine guilt or innocence based on a specific incident, rather than a series of incidents.” Id. In addition, the court advised the State that it was required to bring “several indictments, each alleging a specific incident and consolidate them for trial.” Id.
By labeling RSA 632-A:2, III as a course of conduct crime, the court abandons the concerns raised in Patch by effectively allowing duplicitous indictments. Consequently, juries will be allowed to convict a defendant without reaching a unanimous verdict on the individual acts of sexual assault comprising the “pattern.” This creates the anomalous result that a defendant may be convicted of the crime of committing two or more acts of sexual assault when the jury could not unanimously agree that he had committed any sexual assault at all.
The majority expresses its concern that, as a practical matter, it is extremely difficult to prosecute multiple incidents of sexual abuse *799against young children given that children have trouble identifying and separating the discrete acts of molestation. Nevertheless, while I recognize that there may be public policy concerns supporting the rule adopted by the majority today, the constitutional requirement of a unanimous verdict should not be sacrificed for the sake of expediency.
For the above reasons, I respectfully dissent.